Electronically Filed
                                                           Supreme Court
                                                           SCWC-13-0000074
                                                           28-MAY-2015
                                                           02:55 PM



                             SCWC-13-0000074


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        CHRISTOPHER K. ESPIRITU,

                    Petitioner/Petitioner-Appellant,


                                   vs.


                           STATE OF HAWAI'I,

                    Respondent/Respondent-Appellee. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0000074; CR. NO. 03-1-0635)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Petitioner-Appellant Christopher K.

 Espiritu’s    Application for Writ of Certiorari filed on April 13,

 2015, is hereby rejected.

           DATED:    Honolulu, Hawai'i, May 28, 2015.

 Christopher K. Espiritu,
 petitioner pro se
              /s/ Mark E. Recktenwald


                                 /s/ Paula A. Nakayama


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson